DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5 are pending and under examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10663464. Although the claims at issue are not identical, they are not patentably distinct from each other because the 464’ patent (species) using the similar immunochromatographic strip having a sample application zone, a reaction zone and a capture zone in communication with each other, and having a CEACAM1 specific antibody thereon for detection of CEACAM1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 are rejected under U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (US 2006/0148097)(cited in the parent case) in view of Markel (US 2007/0110668)(cited in the parent case).

Yamaguchi et al. teaches: a device for point of care detection of soluble carcinoembryonic antigens and tumor markers in a biological sample collected from a patient having cancer (see [0036], [0054], claim 9); the device comprising an immunochromatographic test strip comprising at least one binding element capable of binding an analyte such as a tumor marker (see [0036], [0041], [0044], [0045]) (as in claim 1). 
 Yamaguchi also teaches: a sample receiving member (i.e. a sample application zone) and that the sample is a biological sample collected from a living organism (see [0037], [0054]) as in claim 2; a porous matrix, a sample receiving member (i.e. a sample application zone), a label holding member (i.e. a reaction zone), and a detection zone (i.e. capture zone) having immobilized capture reagents, in fluid communication with each other, and that the porous matrix supports capillary movement of the biological sample (see [0037] – [0045], Fig. 2, Figs. 3 a,b,c) as in claim 3; that a label holding member (i.e. a reaction zone) comprises mobile labeled antibodies specific for the analyte (see [0037], [0052], [0061] [0062]) as in claim 4; that the label (i.e. detectable moiety) comprises a dyed microsphere, colloidal metals (see [0013], [0046], [0061], claim 12) as in claim 5; that the binding element is an analyte specific antibody (see especially at [0037] – [0045]) as in claim  4; that the binding element is conjugated to a detectable moiety (see [0013], [0061], claim 12) as in claim 5.

Yamaguchi does not explicitly teach: the detection of cell adhesion molecule CEACAM1 as a tumor biomarker. 

Markel  teaches: the detection of CEACAM1 from blood or serum samples using antibody specific for CEACAM1 (see [0081]); detection of CEACAM1 from human samples in order to diagnose cancer (see [0134]) including antibodies that bind to CD66a (alias of CEACAM1) (see especially at [81], [0261], [0278]). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the test strip taught by Yamaguchi to detect cancer specific CEACAM 1 antigen with reasonable expectation of success because CEACAM1 has been identified as a tumor biomarker, and using point-of-care test strip is a convenient and low medical cost of choice for a rapid and reliable screening test for diagnosis. 


					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641